Citation Nr: 1434006	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1985 to November 1992, including the Southwest Asia theater of operations during the Persian Gulf War.  He died in November 1999.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the file.

In a decision in December 2009, the Board reopened the claim of service connection for the cause of the Veteran's death and remanded the claim.  In April 2011, the Board again remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran died in November 1999, and the cause of death listed on the death certificate was acute myelogenous leukemia. 

2.  At the time of his death, the Veteran's service-connected disabilities were residuals of surgery for pilonidal cyst and cervical spine strain.

3.  The Veteran's service-connected disabilities did not cause or contribute to the cause of the Veteran's death.


4.  The acute myelogenous leukemia was not affirmatively shown to have been present during service; the acute myelogenous leukemia as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in 1992; and the acute myelogenous leukemia, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event, including exposure to oil well fires in Kuwait, in service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 




The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2006, in February 2007 and in June 2010.  As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death). 


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

In January 2014 and April 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of a causal relationship between the  cause of death and the Veteran's exposure to oil well fires and smoke.  As the VHA expert considered the Veteran's medical history and provided sufficient detail rationale to support the conclusions reached in the opinion, the Board finds that the VHA opinion is adequate to decide the claim of service connection for the cause of the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The Appellant and her representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Appellant's representative has submitted additional argument.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected disability when the evidence establishes that a disability that was causally related to service caused death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including cancer, leukemia is a type of cncer, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  




Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran's adjudicated service-connected disabilities were residuals of surgery for pilonidal cyst and cervical spine strain.  The combined rating was 10 percent.  


The service personnel records show that the Veteran served in the U.S. Army from January 1985 to November 1992, including in the Southwest Asia theater of operations during the Persian Gulf War.    

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a blood abnormality or of acute myelogenous leukemia.  

After service, private medical records show that in November 1998 the Veteran had been in excellent health when he presented to an emergency room with a two week history of nausea and vomiting, a 10 pound weight loss, a twenty-four hour history of a fever and slight cough.  The workup included a blood test that showed a white count of 65,000.  The diagnosis was acute leukemia.  

Initially, the Veteran was successfully treated with chemotherapy, but in May 1999 he had a rapid relapse.  In July 1999, he had a second relapse.  The Veteran's condition became terminal.  According to the death certificate, the Veteran died in November 1999 due to acute myelogenous leukemia.  He was 33.  No autopsy was done.  No other condition was listed as contributing to the cause of death. 

In December 2005, B.A.A., MD, stated that the Veteran was exposed to multiple chemical agents during the Gulf War and the agents have been linked to hematological malignancies, including acute myelogenous leukemia and could have contributed to the Veteran's illness.  

In July 2006, C.N.B., MD, expressed the opinion that acute myelogenous leukemia (AML) was as likely as not due to the Veteran's exposure to toxins to include benzene and and organophosphates.  




Dr. C.N.B. gave the following reasons for his opinion: There were no other plausible risk factors for AML; AML was acquired at a young age; exposure to known AML carcinogenic agents while in the Gulf; even intense short term exposure increases the odds for AML, referring to two studies, addressing occupational exposure dangers to petroleum workers and the hazards related to benzene exposure. 

In August 2009, the Appellant testified that the Veteran had headaches, kidney pain, colds, and coughs, which he never had before, as soon as he returned from the Gulf.  

In June 2011, the Assistant Secretary of Defense, citing a study by the U.S. Army Public Health Command, responsible for assessing the environmental health risk for deployed forces, namely, the Environmental Surveillance Integration Program, reported that the Veteran was in the Southwest theater from October 1, 1990 to April 12, 1991.  The report shows that during the time the Veteran was in the Southwest theater, the oil well fires were burning for 70 days, the Veteran was within the boundaries of the oil fire smoke for six days, and that the Veteran had a low, calculated risk for developing cancer from the Gulf War oil fire smoke.  

In January and April 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the following questions: 

1).  Is there any medical or scientific evidence to support a finding that the fatal acute myelogenous leukemia was due to the Veteran's 6-day exposure to oil well fire smoke in Kuwait, including the various chemical contaminates coming from the smoke, and, if so, 





2).  What was the risk to the Veteran, that is, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the Veteran's exposure to oil well fire smoke caused the fatal cancer? 

The VHA expert, who is board certified in internal medicine and medical oncology, and clinical instructor in the Division of Hematology and Hematologic Malignancies at the Huntsman Cancer Institute, and staff physician at a VA Medical Center, explained that it was highly atypical for a diagnosis of acute myelogenous leukemia at the Veteran's age of 33 (only 4.7% of leukemia cases occur in age 20 to 34).  

The VHA expert stated that acute myelogenous leukemia is a rapidly progressive cancer that comes to medical attention within weeks to a few months and, as such, the Veteran would not have been expected to have any symptoms of acute myelogenous leukemia during or soon after deployment, but only a few months prior to the diagnosis in the fall of 1998, which occurred in the Veteran's case, and that the symptoms described by the Appellant prior to 1998 were suggestive of a chronic multisymptom illness, not acute myelogenous leukemia, and that the Veteran's presenting symptoms in November 1998 were typical of symptoms experienced by patients presenting with AML. 

On question of whether there was medical or scientific evidence to support a finding that acute myelogenous leukemia was due to exposure to oil well fire smoke, the VHA expert stated that the pathogenesis of acute myelogenous leukemia was not completely understood.  




Citing to several studies the VHA expert stated that the epidemiological evidence did not support an association between exposure to oil well smoke during the Persian Gulf War and acute myelogenous leukemia.  The VHA expert did note that it was not biologically implausible that exposure to oil well fire smoke may have contributed to AML, but the bulk of the epidemiological evidence failed to show a strong association between deployment in the Persian Gulf and the incidence of cancer.  The VHA expert also noted that the current state of scientific evidence was recognized to be incomplete with many areas of uncertainty and the epidemiological data did not completely rule out the possibility that exposure to oil well smoke may have in the Veteran's case contributed to development of acute myelogenous leukemia, especially considering the Veteran's age when he was diagnosed, the absence of any other risk factors, and the recognized association between acute myelogenous leukemia and exposure to chemicals such as benzene.

In an addendum in April 2014 addendum, the VHA expert stated, referring to several studies and the US Army Public Health Command report, that the best epidemiological evidence available did not support an association between exposure to oil well smoke during the Persian Gulf War and acute myelogenous leukemia and that the risk of developing acute myelogenous leukemia due to oil well fire exposure in this case would be nil.  The VHA expert did recognize that the uncertainties and limitations of the data that was the basis for US Army Public Health Command report as well as a biological plausibility. 

Analysis

The Appellant does not argue and there is no competent lay or medical evidence that the service-connected disabilities, namely, residuals of surgery for a pilonidal cyst and cervical spine strain caused or contributed materially to the cause of the Veteran's death. 


On the basis of the service treatment records alone, in the absence of evidence by complaint, finding, history, symptom, treatment, or diagnosis of a blood abnormality or of acute myelogenous leukemia, acute myelogenous leukemia was not affirmatively shown to have had onset in service.   For this reason, service connection under the theory of affirmatively showing inception in service is not warranted.  38 U.S.C.A. §§ 1110 and 1131and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service). 

Although acute myelogenous leukemia is a form of cancer, and as cancer is listed as a chronic disease under 38 C.F.R. § 3.309, as there is no competent evidence either contemporaneous with or after service that acute myelogenous leukemia was noted during service, that is, signs or symptoms indicative of, but not dispositive of an acute myelogenous leukemia, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), which is interpreted as a condition indicative of, but not dispositive of a chronic disease). 

And the record does not show that the acute myelogenous leukemia as a chronic disease, initially diagnosed in 1998, six years after service in 1992, was manifest to a compensable degree during the one year presumptive period for a chronic disease after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.





There is no competent lay or medical evidence that acute myelogenous leukemia first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service, except for exposure to oil well fire smoke, which is addressed separately. 

The Appellant does asserts that the acute myelogenous leukemia was due to the Veteran's exposure to benzene and other toxic chemicals in the plume of smoke from the oil well fires while serving in Kuwait.

As for service connection for acute myelogenous leukemia based on an initial diagnosis after service, when all of the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Appellant as a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  A simple medical condition is one capable of lay observation.  Jandreau, 1377.  And the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009). 

Competent lay evidence means evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Cancer is not simple medical condition that the Appellant is competent to identify, because cancer is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 



As cancer is not a simple medical condition, that is, one capable of lay observation, to the extent that Appellant suggests that cancer was present during service and before 1998, the Appellant's lay evidence is not competent evidence. 

As for the Appellant's assertion in statements and in testimony that acute myelogenous leukemia was due to the Veteran's exposure to benzene and other toxic chemicals in the plume of smoke from the oil well fires while serving in Kuwait, the assertion is an inference, that is, an opinion, rather than a statement of fact.  And no factual foundation has been established to show that Appellant is qualified through specialized education, training, or experience to offer an opinion on the cause of acute myelogenous leukemia. For this reason, the Appellant's lay opinion is not competent evidence.  

As for the Appellant describing a contemporaneous medical diagnosis, there is no diagnosis of acute myelogenous leukemia before 1998.  

Since the Appellant's lay evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim. 

As the Appellant's lay evidence is not competent evidence, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.





There is medical evidence in favor of and against the claim.

With regard to medical opinions the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Greater weight may be placed on one physician's opinion over another depending on factors such as the reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

As for the favorable medical evidence, Dr. B.A.A., MD, stated that the Veteran was exposed to multiple chemical agents during the Gulf War and the agents have been linked to hematological malignancies, including acute myelogenous leukemia and "could" have contributed to the Veteran's illness.  

As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, a causal relationship between acute myelogenous leukemia and the Veteran's exposure to toxic chemicals in the plume of smoke from the oil well fires during service (nexus opinion), the nexus opinion is qualified as "could" have contributed to the Veteran's illness without supporting clinical data or other rationale.  





The ordinary meaning of "could" implies that it "could not," and is too speculative to provide the degree of certainty required for medical nexus evidence and does not constitute a reasonable doubt.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could" have precipitated disability found too speculative); 38 C.F.R. § 3.102 (a reasonable doubt is one within the range of probability as distinguished from pure speculation or remote possibility).  Also a mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

As the opinion of Dr. B.A.A. does little more than suggest the possibility of a causal relationship between acute myelogenous leukemia and the Veteran's exposure to toxic chemicals in the plume of smoke from the oil well fires during service, the opinion has no probative value.  For this reason, the Board rejects the nexus opinion of Dr. B.A.A. as evidence favorable to the claim. 

As for the nexus opinion of Dr. C.N.B., MD, that acute myelogenous leukemia (AML) was as likely as not due to the Veteran's exposure to toxins to include benzene and organophosphates in service, Dr. C.N.B. gave the following reasons for his opinion: There were no other plausible risk factors for AML; AML was acquired at a young age; exposure to known AML carcinogenic agents while in the Gulf; and even intense short term exposure increases the odds for AML, referring to two studies, addressing occupational exposure dangers to petroleum workers and the hazards related to benzene exposure.

As the opinion is not qualified and is supported by sufficient rationale, the opinion has probative value on a material fact, namely, a causal relationship between acute myelogenous leukemia and the Veteran's exposure to toxic chemicals in the plume of smoke from the oil well fires during service. 


As for the medical evidence against the claim, the VHA expert stated that the epidemiological evidence did not support an association between exposure to oil well smoke during the Persian Gulf War and acute myelogenous leukemia.  The VHA expert did note that it was not biologically implausible that exposure to oil well fire smoke may have contributed to AML, but the bulk of the epidemiological evidence failed to show a strong association between deployment in the Persian Gulf and the incidence of cancer. 

As the opinion is not qualified and is supported by sufficient rationale, the opinion has probative value on a material fact, namely, a causal relationship between acute myelogenous leukemia and the Veteran's exposure to toxic chemicals in the plume of smoke from the oil well fires during service.

In weighing the favorable nexus opinion of Dr. C.N.B. against the contrary opinion of the VHA expert, Dr. C.N.B. gave the following reasons for his opinion: There were no other plausible risk factors for AML; AML was acquired at a young age; exposure to known AML carcinogenic agents while in the Gulf; and even intense short term exposure increases the odds for AML, referring to two studies, addressing occupational exposure dangers to petroleum workers and the hazards related to benzene exposure.

The VHA expert did not disagree that the epidemiological data did not completely rule out the possibility that exposure to oil well smoke may have in the Veteran's case contributed to development of acute myelogenous leukemia, especially the absence of any other risk factors and considering the Veteran's age when AML was diagnosed.





But the essential question is whether there is any medical or scientific evidence to support a finding that acute myelogenous leukemia was due to the Veteran's 6-day exposure to oil well fire smoke in Kuwait, including the various chemical contaminates coming from the smoke. 

In support of his opinion, Dr. C.N.B. referred to studies, addressing occupational exposure dangers to petroleum workers and the hazards related to benzene exposure.  The VHA expert also referred to epidemiological evidence, including the US Army Public Health Command report.  

The Board finds the medical and scientific evidence relied on by Dr. C.N.B. addressed occupational hazards of petroleum workers, not Veterans of the Persian Gulf.  

The medical and scientific evidence relied on by the VHA expert, included the U.S. Army Public Health Command (USAPHC) report on the Environmental Surveillance Integration Program.  The report was authorized by Congress under Public Law 102-90, Section 934.  The law required the Secretary of the Department of Defense to establish and maintain a record relating to members of the Armed Forces who were exposed to the fumes of burning oil wells during Operation Desert Storm, including the length of time, the location, and the circumstances of the exposure. 

The methodology for the assessment of individual exposure to the fumes (smoke) of burning oil wells included exposure to known and suspected carcinogenic compounds in the oil well fire smoke and risk from the exposure and the number of days of exposure.  The exposure levels were then compared to the U.S. Environmental Protection Agency (USEPA) national standard for toxicity to determine the extent of the risk to an individual.  


Using the methodology, the USAPHC determined that the Veteran had a low risk for getting cancer for six days of exposure to smoke from the oil fires and that the low risk meant one in a billion risk of developing cancer.

The Board finds that the scientific study, the USAPHC report, relied on by the VHA expert is persuasive evidence that is specific to the facts of the case and the VHA  expert applied valid analysis to the facts of the case in order to reach the conclusion submitted in the opinion, which opposes rather than supports the claim, and outweighs the opinion of Dr. C.N.B., who relied on medical and scientific studies that were not designed to determine the Veteran's risk for developing cancer due to exposure to smoke from the oil fires. 

As for exposure to benzene, the USAPHC report considered known and suspected carcinogenic compounds in the oil well fire smoke, which encompass benzene if it were present. 

For the above reasons, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


